—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals, as limited by her brief, from so much of an order of fact-finding and disposition of the Family Court, Kings County (Staton, J.), entered April 4, 2002, as, after fact-finding and dispositional hearings, found that she permanently neglected the subject child, terminated her parental rights, and transferred custody and guardianship rights jointly to Forestdale, Inc., and the Commissioner of Social Services of the City of New York for the purpose of adoption.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
We agree with the Family Court that the petitioners established, by clear and convincing evidence, that despite the petitioners’ diligent effort to encourage and strengthen the parental relationship between the mother and the child, the mother permanently neglected the child, and that it was in the child’s best interest to terminate the mother’s parental rights (see Matter of Star Leslie W., 63 NY2d 136 [1984]).
The mother’s remaining contentions either are unpreserved for appellate review or without merit. Smith, J.P., Luciano, H. Miller and Adams, JJ., concur.